UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13G/A Amendment No. 2 Under the Securities Exchange Act of 1934 Lpath, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) *The remainder of this cover page shall be filled out for the Reporting Person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Name of Reporting Person and I.R.S. Identification No. of Such Person (entities only)1 (a) Roaring Fork Capital SBIC, L.P. (“RFLP”) Taxpayer I.D. No. 71-0953148 (b) Roaring Fork Capital Management, LLC (“RFLLC”) Taxpayer I.D. No. 48-0879110 (c) Eugene C. McColley (“McColley”) Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Citizenship or Place of Organization (a) Delaware, USA (b) Colorado, USA (c) USA Number of Shares Beneficially Owned by Each Reporting Person with: (5)Sole Voting Power: (6)Shared Voting Power: (7)Sole Dispositive Power: (8)Shared Dispositive Power: 0 3,876,271 2 0 1 Joint filing pursuant to Rule 13D-1(k)(1).The record owner of the securities of the Issuer is RFLP.This Statement is also being filed on behalf of RFLLC, which is the sole general partner of RFLP, and McColley, who is the sole Manager of RFLLC and, as a principal of RFLLC, may be deemed to share indirect beneficial ownership of the securities which RFLLC may beneficially own.RFLLC and Mr. McColley disclaim beneficial ownership of the reported securities except to the extent of their pecuniary interests. 2 Consists of 3,228,139 shares of common stock and 648,132 shares which may be acquired upon exercise of warrants. Aggregate Amount Beneficially Owned by Each Reporting Person: 3,876,271 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9): 6.4% Type of Reporting Person (See Instructions): (a)PN (b)OO (c)IN Item 1.Name and Address of Issuer. (a)(b)Name and address of principal executive offices of Issuer: Lpath, Inc. 6335 Ferris Square, Suite A San Diego, CA 92121 Item 2. Roaring Fork Capital SBIC, L.P. (a) Name of person filing: Roaring Fork Capital SBIC, L.P. (b) Residence or Business Address: 1875 Lawrence Street, Suite 400 Denver, CO80202 (c) Citizenship: Delaware, USA (d) Title and Class of Securities: Common Stock, $.001 par value (e) CUSIP Number: Roaring Fork Capital Management, LLC (a) Name of person filing: Roaring Fork Capital Management LLC (b) Residence or Business Address: 1875 Lawrence Street, Suite 400 Denver, CO80202 (c) Citizenship: Colorado, USA entity (d) Title and Class of Securities: Common Stock, $.001 par value (e) CUSIP Number: Eugene C. McColley (a) Name of person filing: Eugene C. McColley (b) Residence or Business Address: 1875 Lawrence Street, Suite 400 Denver, CO80202 (c) Citizenship: USA (d) Title and Class of Securities: Common Stock, $.001 par value (e) CUSIP Number: Item 3. N/A Item 4.Ownership. (a) Amount beneficially owned:3,876,271 (b) Percent of class:6.4% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote:3,876,271* (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition of:3,876,271* (iv) Shared power to dispose or to direct the disposition of:0 * Consists of 3,228,139 shares of common stock and 648,132 shares which may be acquired upon exercise of warrants. Item 5-9.Ownership of Five Percent or Less of a Class N/A Item 10.Certification The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of the Reporting Person’s knowledge and belief, the Reporting Person certifies that the information set forth in this statement is true, complete and correct. ROARING FORK CAPITAL SBIC, L.P. Date: February 14, 2011 Roaring Fork Capital Management, LLC, its general partner By: /s/ Eugene C. McColley Eugene C. McColley Manager ROARING FORK CAPITAL MANAGEMENT, LLC, By: /s/ Eugene C. McColley Eugene C. McColley Manager /s/ Eugene C. McColley Eugene C. McColley, individual
